DETAILED ACTION
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.        Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has not been filed in parent Application CHINA 202010150958.4 03/06/2020.

Response to Amendment
3.         Applicant's amendment filed on 04/28/22 have been fully considered and entered.

Response to Arguments
4.         Applicant's arguments filed on 04/28/22 have been fully considered but are moot in view of amendment. All previous rejections have been withdrawn.

Examiner’s Amendment
5.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Yungping Chiang on 05/11/22.

           The application has been amended as follows: 
        (i)       Please replace all prior version of claims with the claim amendment received in email on 05/11/2022. 

Reasons for Allowance 
6.        The following is an examiner’s statement of reasons for allowance:         
            Closest prior arts are Lv (US 2018/0118993), Su (US 10266617), and Lu (CN 109735311).
            Claim 1 is directed to a high temperature-resistant and high oil-absorption resin particle plugging agent suitable for oil-based drilling fluid comprises raw materials in parts by mass as follows: 15~30 parts of reaction monomers, 512 parts of linear high polymers, 0.1~1.5 parts of cross-linking agents, 0.1~0.5 parts of initiators, 1~3 parts of modified starches, 1~5 parts of filler particles and 1~5 parts of dispersing agents. 
           Lv discloses reservoir protecting fluid loss agent comprising based on the raw materials of 100 parts by weight, the acrylamide is present in 8-30 parts by weight, (overlapping instant claim range of 5~12 parts of linear high polymer), the cationic monomer is present in 1-10 parts by weight (read on reaction monomer), the cross-linking agent is present in 0.01-0.5 parts by weight (overlapping instant claim range of 0.1~1.5 parts of cross-linking agent), the initiator is present in 0.01-0.1 parts by weight (0.1~0.5 parts of initiator overlapping at end point), and the toughening material such as starch is present in 5-25 parts by weight (para [0025], [0037]). Lv does not disclose filler and dispersing agent. Lv further does not disclose claimed amount of reaction monomer and claimed amount of modified starch.
            Su discloses plugging agent comprising 0.1-5 wt% cationic copolymer, 1-15 wt% filler (encompassing claimed range of 1~5 parts filler), 0.1-5 wt% cross-linking agent (column 6, lines 43-46). Other required components of claim 1 are not disclosed in Su.
           Lu discloses a plugging agent comprising 40-55 parts of modified starch and 15-30 parts dispersant (abstract, page 2, para 4), the range outside of claimed range of 1~3 parts modified starch and 1~5 parts of dispersing agents. Closest prior arts do not suggest or disclose the claimed high-temperature-resistant and high oil-absorption resin particle plugging agent suitable for oil-based drilling fluid.
          Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUMAR R BHUSHAN/
Primary Examiner, Art Unit 1766